DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claims listing filed July 27, 2022 is pending. Claims 11, 12, 15-17, 25, 26, 28, 30-36, 38, 40 and 41 are pending. Claims 11, 12, 15-17, 25, 26, 31, 32, 40 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 28, 30, 33, 35, 36,and 38 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted July 27, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is maintained, but modified necessitated by the amendments filed July 27, 2022.
Claims 28, 30, 35, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Khanova et al. (“Pyroptosis by Caspase 11/4-Gasdermin-D Pathway in Alcoholic Hepatitis in Mice and Patients”, Hepatology, published online February 27, 2018, pp. 1737-1753) in view of Qiu et al. (“‘Hints’ in the killer protein gasdermin D: unveiling the secrets of gasdermins driving cell death”, Cell Death and Differentiation, 2017, pp. 588-596).
Alcoholic hepatitis (AH) is an acute-on-chronic liver failure. See Khanova et al.-the abstract and page 1737-1738, bridging paragraph. Khanova et al. teach the CASP111-GSDMD2-pyroptosis pathway is activated in clinical AH. See p. 1750, left col.-continuing paragraph and p. 1751-right col., 2nd para. Thus, the teachings of Khanova et al. suggest AH is acute-on-chronic liver failure caused by aberrant pyroptosis. Khanova et al. suggest targeting the components of the CASP11-GSDMD-pyroptosis pathway as therapeutic targets for AH. See p. 1751-right col., 2nd paragraph.
Aberrant pyroptosis can be considered to be abnormal or pathogenic pyroptosis that occurs as part of a disease or condition. See page 10, lines 25-31 in the specification. Qiu et al. teach N-terminal GSDMD is expressed aberrantly in pyroptosis-inducing GSDMD. See Qiu et al., p. 589, §Identification of GSDMD as a critical mediator of pyroptosis. Khanova et al. teach the CASP11-GSDMD-pyroptosis pathway is activated in clinical AH. See p. 1750, left col.-continuing paragraph and p. 1751-right col., 2nd para. It would have been obvious that AH presented as acute on chronic liver failure is a result of aberrant pyroptosis because GSDMD is a critical mediator of pyroptosis and is a unique form of cell death AH as taught by Khanova et al. See p.1750, left col.-continuing paragraph.
The difference between the claimed invention and the teachings of Khanova et al. is Khanova et al. do not teach administering antagonist of GSDMD (elected species) to an individual in need of treating liver failure.
GSDMD is cleaved by caspases into a 31 kDa N-terminal fragment and a 22 kDa C-terminal fragment. The N-terminal fragment, not the full-length or C-terminal fragment of GSDMD, is capable of triggering pyroptosis when expressed aberrantly, suggesting that the GSDMD C-terminus has an autoinhibitory effect on the intrinsic activity of the pyroptosis-inducing GSDMD N- terminus. See Qiu et al., p. 589, §Identification of GSDMD as a critical mediator of pyroptosis.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to target the components of the CASP11-GSDMD-pyroptosis pathway to treat liver failure caused by aberrant pyroptosis (elected species) in an individual in need thereof. The artisan of ordinary skill would have been motivated to antagonize GSDMD with an antagonist thereof because GSDMD triggers pyroptosis.
Regarding claim 30, Alcoholic hepatitis (AH) is acute on chronic liver failure. See Khanova et al.-the abstract; bridging paragraph page 1737-1738. The patient with AH suffering from is at risk of liver failure. Patients with AH develop sepsis, liver and multiorgan dysfunction, leading to rapid progression to death. See p. 1737, left col.-continuing paragraph. Therefore, the patient is at risk of renal dysfunction and/or failure, brain dysfunction and/or swelling, inflammation, injury or dysfunction in the kidney or brain, and/or immune failure as death is the failure of all biological systems in the body.
Regarding claim 35, Khanova et al. teach subjects with AH have increased GSDMD compared to controls (subjects without AH). See Figure 3 E-H; p. 1745, left col.- 1st para. Therefore, it would have been obvious to artisan of ordinary skill the subject would have increased plasma or serum GSDMD when compared to a subject without ACLF failure the GSDMD is elevated in AH patients that present ACLF. 
Regarding claim 36, Khanova et al. teach control subjects without AH express Pro-GSDMD. See Figure 3E. The cleavage of Pro-GSDMD to mature GSDMD is taught by Qiu et al. to be autoinhibited by the C-terminal domain of GSDMD. See Qiu et al., p. 589, §Identification of GSDMD as a critical mediator of pyroptosis. Therefore, it would have been obvious that the administration of an antagonist of GSDMD would activity of GSDMD in the process of pyroptosis in the liver of the subject. 
Regarding claim 38, Khanova et al. teach common treatments for AH include the administration of prednisolone and pentoxyfiline to suppress inflammation. See p. 1738, left col.-continuing paragraph. It would have been obvious to administer prednisolone and pentoxyfiline in addition to an antagonist of GSDMD because it is commonly used to treat AH and to suppress inflammation.
Therefore, at the time of the effective filing date of the claimed invention, the claimed invention was prima facie obvious to the artisan of ordinary skill.
Response to Amendment
The declaration under 37 CFR 1.132 filed July 27, 2022 is insufficient to overcome the rejection of claims 28, 30, 33, 35, 36and 38 under 35 U.S.C. 103 as being unpatentable based upon Khanova et al. as set forth in the last Office action because Jalan does not discredit or disavow Khanova et al.’s disclosure that alcoholic hepatitis as an acute-on-chronic liver disease. Jalan does not declare the universally accepted definition of ACLF is “acute deteriorations of pre-existing chronic liver disease usually related to precipitating event and associated with increased mortality at three months due to multisystem organ failure”. Jalan declares the definition of ACLF is evolving and can be defined as: “acute deteriorations of pre-existing chronic liver disease usually related to precipitating event and associated with increased mortality at three months due to multisystem organ failure”.. Therefore, the declaration is not found persuasive to overcome the rejection of claims 28, 30, 33, 35, 36and 38 under 35 U.S.C. 103 as being unpatentable based upon Khanova et al.
Response to Arguments:
Applicant argues alcoholic hepatitis (AH) in Khanova et al. is distinct from the claimed acute-on-chronic liver failure. See pages 6-10 in the remarks filed August 27, 2022. 
Applicant’s arguments have been fully considered but are not found persuasive because Khanova et al. expressly states Alcoholic Hepatitis is an acute-on-chronic liver disease. The reference of Khanova et al. recites “Alcoholic Hepatitis (AH) is a unique spectrum of alcoholic liver disease (ALD) with high short-term mortality as high as 50% and with limited efficacious medical treatment. It is an acute-on-chronic liver disease characterized by hepatic steatosis, ballooned hepatocytes with Mallory-Denk bodies, neutrophilic infiltration and liver fibrosis (LF) or cirrhosis and clinically presented with decompensated liver functions with cholestasis, hypoalbuminemia, coagulopathy and portal hypertension”. See the bridging paragraphs on pages 1737-1738. 
Applicant argues Qiu et al. teach away from targeting GSDMD directly because Qiu et al. suggest further studies to elucidate other potential molecules which are activated in the pyroptosis pathway as therapeutic agents. See page 10 in the remarks filed July 27, 2022.
Applicant’s argument has been fully considered but is not found persuasive. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2145. Applicant’s arguments is not found persuasive because suggestion of Qiu et al. to further study potential molecules dose not teach away from administering an antagonist of GSDMD. Qiu et al. do not criticize, discredit, or otherwise discourage administering an antagonist of GSDMD.
The rejection is maintained.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Khanova et al. (“Pyroptosis by Caspase 11/4-Gasdermin-D Pathway in Alcoholic Hepatitis in Mice and Patients”, Hepatology, published online February 27, 2018, pp. 1737-1753) in view of Qiu et al. (“‘Hints’ in the killer protein gasdermin D: unveiling the secrets of gasdermins driving cell death”, Cell Death and Differentiation, 2017, pp. 588-596) as applied to claims 28 and 39 above, and in further view of Abe et al. (“Pyroptosis as a Regulated Form of Necrosis PI+/Annexin V-/High Caspase 1/Low Caspase 9 Activity in Cells = Pyroptosis?, Circ Res. 2016, 1457-1460) and Gupta et al. (“Production of Recombinant Pharmaceutical Proteins.” Basic and Applied Aspects of Biotechnology, 2016, 77-101).
The teachings of Khanova et al. and Qiu et al. are discussed above. Khanova et al. and Qiu et al. do not teach recombinant C-terminal GSDMD.
The C-terminal domain of GSDMD inhibits the pyroptosis function of the N-terminal domain of GSDMD. See Abe et al., p. 1458, left col.-continuing paragraph; Figure.
Qiu et al. teach the C-terminal domain is an inhibitor of GSDMD activated pyroptosis. See Qiu et al., p. 589, §Identification of GSDMD as a critical mediator of pyroptosis.
It would have been obvious to the artisan of ordinary skill to administer the C-terminal domain of GSDMD to an individual in need of treatment of acute-on-chronic liver failure caused by aberrant pyroptosis because the C-terminal domain of GSDMD inhibits the effect on the intrinsic activity of the pyroptosis-inducing GSDMD N-terminus as taught by Qiu et al. See p. 589, right col.-§Identification of GSDMD as a critical mediator of pyroptosis. 
Gupta et al. teach the advantages of using a recombinant protein is because it minimizes the risk of an immune reaction and the specific activity of the protein is high, the protein can be produced efficiently, and the risk of transmission of unknown pathogens is minimized. See p. 80, left col.-3rd paragraph.
At the time of the effective filing date of the claimed invention, it would have been obvious to administer C-terminal GSDMD to the patient of Khanova et al. with AH, an acute-on-chronic liver disease, because GSDMD inhibits the effect on the intrinsic activity of the pyroptosis-inducing GSDMD N-terminus as taught by Qiu et al. See p. 589, right col.-§Identification of GSDMD as a critical mediator of pyroptosis. The artisan would have been motivated to administer recombinant C-terminal GSDMD to minimize the risk of an immune reaction and transmission of unknown pathogens.
Therefore, at the time of the effective filing date of the claimed invention, the claimed invention was prima facie obvious to the artisan of ordinary skill.
Response to Arguments: Applicant argues Abe et al. and Gupta et al. fail to cure the deficiencies of Khanova et al. and Qiu et al. See page 11 in the remarks filed July 27, 2022. Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 103 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Summary
Claims 28-30, 33, and 35-39 are rejected under 35 U.S.C. 103. 
Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Caspase-11/4 (CASP11/4)
        2 Gasdermin D (GSDMD)